UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2014 Martin Marietta Materials, Inc. (Exact name of registrant as specified in charter) North Carolina 1-12744 56-1848578 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2710 Wycliff Road, Raleigh, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 781-4550 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 18, 2014, Martin Marietta Materials, Inc. issued a press release, a copy of which is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Press release dated August 18, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARTIN MARIETTA MATERIALS, INC. Date: August 18, 2014 By: /s/Roselyn R. Bar Name: Roselyn R. Bar Title: Senior Vice President, General Counsel And Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press release dated August 18, 2014
